Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 1 of 10




           EXHIBIT MM
   Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 2 of 10



SUPPLEMENT TO MAACAMA INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

CAL FIRE has not yet issued any determination as to the cause of the Maacama fire.

PG&E submits the following background information:

In response to data requests asking for additional details concerning the electrical devices
which serve 995 Maacama Lane, Healdsburg, Sonoma County (the “incident location” as
defined by the CPUC’s December 7, 2017, letter) or work done at or near the incident
location, PG&E has provided the following information to CAL FIRE and the CPUC:

    ·    Fuse 751, the closest fuse upstream of the incident location, is a 10T fuse. The
         manufacturer time curve, which PG&E provided at PGE-CPUC_00020180 –
         PGE-CPUC_00020181, delineates both the length of time and the current
         required for fusible elements to melt, as well as the length of time and current
         required for the fuse to clear the line. Because Fuse 751 is a traditional fuse and
         does not record data, PG&E does not know what fault magnitude and duration
         caused Fuse 751 to operate, and does not know whether Fuse 751 operated
         according to the manufacturer time curve.

    ·    PG&E provided event data for Line Recloser 4994 and Line Recloser 4522 (both
         of which lie upstream of Fuse 751 on the Fulton 1102 Circuit) for October 8,
         2017, at PGE-CPUC_00020608 and PGE-CPUC_00020609, respectively. Both
         show the reclosers recording control alarms between 10:16 and 10:17 PM, which
         is the time at which the Fulton 1102 Circuit Breaker opened and remained open,
         de-energizing the circuit.

    ·    In response to a data request asking for the settings for the Fulton 1102 Circuit
         Breaker prior to and after the Maacama incident, PG&E produced documents
         showing current settings for the Fulton 1102 Circuit Breaker, which were set on
         May 23, 2017 and have remained unchanged to date, at PGE-CPUC_00020610 to
         PGE-CPUC_00020734.

    ·    In response to a data request asking whether any vegetation was cleared at the
         incident location between October 8, 2017 and October 20, 2017, PG&E
         produced a vegetation contract work record performed by Davey Tree indicating
         that a standing tree was identified for removal due to fire damage at 905 Maacama
         Lane, an address near the incident location.

In addition, in one data request, the CPUC asked for additional details concerning the
wire down1 on Highway 101 on October 8, 2017, which was reported in the Maacama

     1
       The wire down near Highway 101 was determined by PG&E to have not met any of the five criteria
for reportable electrical incidents, as set forth on the Electric Incident Report (“EIR”) Forms that PG&E
submits to the CPUC for reportable incidents because: 1) there were no known injuries or fatalities; 2) there
was no significant public or media attention for this incident; 3) there was no known property damage; 4)
   Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 3 of 10



Factual Summary as the source of the outage affecting the Fulton 1102 Circuit, which
serves the incident location.2 The wire down occurred between Highway 101 and
Hembree Lane, at the span between the second and third pole north of intersection of
Hembree Lane and Victory Lane in Windsor, CA. The approximate coordinates of this
location are 38°31’47.67”N, 122°47’36.78”W. PG&E responded that it has not been able
to determine the cause of the wire down. The foreman of the repair crew who replaced
the conductor on October 10, 2017 did not recall seeing nor did he document any clear
indicators of causes in the course of his repair work. PG&E also does not know the exact
time that the wire down occurred. PG&E’s Outage Information System (“OIS”) reported
the wire down at approximately 2231 hours on October 8, 2017, and the troubleman that
responded to the wire down arrived at the location of the wire down at approximately
2253 hours that night.

In another data request, the CPUC asked whether the incident location was identified as a
higher potential fire risk for Vegetation Management. In response, PG&E stated that the
incident location was inspected in connection with at least one of PG&E’s projects
addressing areas of higher potential risk. At the incident location, PG&E completed
drought and tree mortality program inspections by air in 2016 and 2017. No tree work
was prescribed as a result of these inspections. Based on the program parameters, no Fire
Risk Reduction (FRR) or Public Safety & Reliability (PS&R) projects were identified for
the incident location in the last five years.

Finally, PG&E also responded to another CPUC data request asking about when PG&E
determined that the incident was reportable to the CPUC. PG&E explained that PG&E
determined that the incident was reportable on October 18, 2017 because on this day,
PG&E’s mapping department identified the incident location as a unique fire outside the
perimeter of published CAL FIRE maps.

Supplemental Timeline Information:

The Maacama Factual Summary contained a timeline of PG&E’s actions at or impacting
the incident location in the period immediately preceding the CPUC’s designated start




the operator did not deem this incident reportable; and 5) there was no known aircraft involvement in this
incident. See PGE-CPUC_DR-072718_Maacama_Q02.
     2
       See PGE-CPUC_DR-072718_Maacama_Q02. The question asked: “In PG&E’s Maacama Incident
Description and Factual Summary it states that on October 8, 2017 there was a wire down on Highway 101.
Please provide responses to the following: a. What caused the wire down? Explain in detail. b. The
location of the wire down. c. At what time did the wire down occur? d. Did the wire down cause any
incidents/fires? e. The EC tag for the wire down. f. Did the wire down meet reporting requirements?
Explain in detail why or why not. g. A single line diagram showing the location of the wire down in
reference to the incident location. Please include all protection devices”.



                                                     2
  Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 4 of 10



time until service to the incident location was restored. The following additional
information is relevant to the Maacama fire timeline.

    ·   October 8, 2017, 9:51 PM: Firefighters from Geyserville Fire Department
        (Engines 6171 and 6192) were dispatched to respond to a vegetation fire at 995
        Maacama Lane, the incident location.
    ·   October 8, 2017, 10:14 PM: Firefighters from Geyserville Fire Department
        (Engines 6171 and 6192) arrived at 995 Maacama Lane, the incident location.
        They assisted CAL FIRE (Battalion 1411) with containing the fire.
    ·   October 8, 2017, 10:31 PM: PG&E’s Outage Information System (“OIS”)
        reported a wire down between Highway 101 and Hembree Lane, at the span
        between the second and third pole north of intersection of Hembree Lane and
        Victory Lane in Windsor, CA. The approximate coordinates of this location are
        38°31’47.67”N, 122°47’36.78”W.
    ·   October 8, 2017, 10:53 PM: A troubleman arrived at the location of the wire
        down between Highway 101 and Hembree Lane and cleared the wire down.
    ·   October 9, 2017, 12:05 AM: Firefighters from Geyserville Fire Department left
        995 Maacama Lane, the incident location.
    ·   October 10, 2017, 7:48 AM: Firefighters from Geyserville Fire Department were
        dispatched to 905 Young Road, Healdsburg.3
    ·   October 10, 2017, 7:53 AM: Firefighters from Geyserville Fire Department
        inform REDCOM that there would be no response from Geyserville to the
        incident at 905 Young Road, Healdsburg, and that Cal Fire had command over it.
    ·   October 18, 2017: PG&E determined that the Maacama incident was reportable.

Supplemental Information Regarding Prior Inspections:

Between October 2012 and October 2017, there were thirteen vegetation management
inspections at the incident location. PG&E’s understanding based upon its records is that
the subject tree was not identified for work during any of the vegetation management
inspections during this time period. During this time period, there were eight electric
maintenance overhead patrols and inspections at the incident location. Additionally,
intrusive pole inspections at the incident location took place on April 19, 2017 and
October 31, 2017. PG&E’s understanding based upon its records is that no issues with
PG&E equipment at the incident location were identified during those patrols and
inspections. Below is a summary of vegetation management patrols and inspections,
electric maintenance overhead patrols and inspections and intrusive pole inspections.




     3
       The address in the Geyserville Fire Department report is 905 Youngs Road, Windsor. However, no
such road exists. PG&E believes the report refers to 905 Young Road, Healdsburg.



                                                  3
    Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 5 of 10



Date              Event                                   Findings
10/1/2012 –       PG&E performed an electric              PG&E’s understanding based
10/2/2012         maintenance overhead patrol.            upon its records is that there
                                                          were no findings at or near
                                                          the incident location.
10/26/2012 –      PG&E performed an electric              The following work was
10/31/2012        maintenance overhead inspection.        identified:
                                                              · At 14820 Young
                                                                   Road, Geyserville,
                                                                   CA: tree grown into
                                                                   service - replace
                                                                   service.
                                                              · At 14820 Young
                                                                   Road, Geyserville,
                                                                   CA: remove side guy
                                                                   from pole.
                                                              · At 14820 Young
                                                                   Road, Geyserville,
                                                                   CA: replace broken
                                                                   tree wire.
1/2/2013          Western ECI (“WECI”) performed a        PG&E’s understanding based
                  vegetation management routine patrol.   upon its records is that no
                                                          trees were marked for work.
7/2/2013          PG&E performed an electric              PG&E’s understanding based
                  maintenance overhead patrol.            upon its records is that there
                                                          were no findings at or near
                                                          the incident location.
3/11/2014         WECI performed a vegetation             PG&E's understanding based
                  management routine patrol.              upon its records is that the
                                                          subject tree was not identified
                                                          for work.
7/21/2014         PG&E performed an electric              PG&E’s understanding based
                  maintenance overhead inspection.        upon its records is that there
                                                          were no findings at or near
                                                          the incident location.
8/21/2014         PG&E performed an electric              PG&E’s understanding based
                  maintenance overhead inspection.        upon its records is that there
                                                          were no findings at or near
                                                          the incident location.
8/25/2014 –       WECI performed a Catastrophic           PG&E’s understanding based
9/15/2014         Event Memorandum Account                upon its records is that no
                  (“CEMA”) vegetation management          trees at or near the incident
                  patrol.                                 location were identified for
                                                          work.




                                        4
    Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 6 of 10



Date              Event                                  Findings
4/3/2015          WECI performed a vegetation            PG&E's understanding based
                  management routine patrol.             upon its records is that the
                                                         subject tree was not identified
                                                         for work.
6/2/2015          WECI performed a CEMA vegetation       PG&E’s understanding based
                  management patrol.                     upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.
8/25/2015         PG&E performed an electric             PG&E’s understanding based
                  maintenance overhead patrol.           upon its records is that there
                                                         were no findings at or near
                                                         the incident location.
3/30/2016         WECI performed a vegetation            PG&E's understanding based
                  management routine patrol.             upon its records is that the
                                                         subject tree was not identified
                                                         for work.
4/7/2016          WECI performed a vegetation            PG&E's understanding based
                  management routine patrol.             upon its records is that the
                                                         subject tree was not identified
                                                         for work.
5/15/2016         WECI performed a CEMA vegetation       PG&E’s understanding based
                  management patrol.                     upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.
7/15/2016         Osmose Utilities Services (“Osmose”)   PG&E’s understanding based
                  performed overhead infrared (“IR”)     upon its records is that one
                  inspections on the subject circuit.    hot spot was identified on the
                                                         Fulton 1102 Circuit, which
                                                         resulted in the replacement of
                                                         an overhead connector.
7/27/2016         PG&E performed an electric             PG&E’s understanding based
                  maintenance overhead patrol.           upon its records is that there
                                                         were no findings at or near
                                                         the incident location.
8/26/2016 –       WECI performed a CEMA vegetation       PG&E’s understanding based
8/29/2016         management patrol.                     upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.




                                        5
    Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 7 of 10



Date              Event                                  Findings
9/13/2016 –       WECI performed an aerial CEMA          PG&E’s understanding based
10/07/2016        vegetation management patrol.          upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.
10/25/2016 –      WECI performed a CEMA vegetation       PG&E’s understanding based
11/1/2016         management patrol.                     upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.
4/19/2017         Osmose performed intrusive pole        PG&E’s understanding based
                  inspections for poles #101967384 and   upon its records is that both
                  #101967385.                            poles passed their inspections
                                                         and no issues were identified.
4/25/2017         WECI performed a vegetation            PG&E's understanding based
                  management routine patrol.             upon its records is that the
                                                         subject tree was not identified
                                                         for work.
9/14/2017 –       PG&E performed an electric             PG&E’s understanding based
9/20/2017         maintenance overhead inspection.       upon its records is that the
                                                         following work was
                                                         identified:
                                                             · At 960 Maacama
                                                                  Lane, Healdsburg,
                                                                  CA: fill woodpecker
                                                                  holds; install high
                                                                  voltage signs; trim
                                                                  tree around pole and
                                                                  above guy bob.
                                                             · At 960 Maacama
                                                                  Lane, Healdsburg,
                                                                  CA: install high
                                                                  voltage signs.
                                                             · At 905 Maacama
                                                                  Lane, Healdsburg,
                                                                  CA: install high
                                                                  voltage signs, pole in
                                                                  vineyard.

10/24/2017        WECI performed an aerial CEMA          PG&E’s understanding based
                  vegetation management patrol.          upon its records is that no
                                                         trees at or near the incident
                                                         location were identified for
                                                         work.



                                       6
    Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 8 of 10



Date              Event                                  Findings
10/31/2017        Osmose performed intrusive pole        PG&E’s understanding based
                  inspections for poles #101967384 and   upon its records is that both
                  #101967385.                            poles passed their inspections
                                                         and no issues were identified.




                                       7
  Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 9 of 10



Source List:

 Source                         Brief Description
 CPUC Letter                    12/7/17 Letter Regarding Clarification for
                                Commission’s November 21, 2017 Data Request
 PGE-CF_00142643                6/1/18 Response to CAL FIRE’s October 2017
                                Wildfire Data Request
 PGE-CPUC_051818-               6/13/18 Response to CPUC’s October 2017
 DR_Maacama_Fire_Q10            Wildfire Data Request
 PGE-CPUC_DR-                   8/10/18 Response to CPUC’s October 2017
 071918_Maacama_Q04             Wildfire Data Request
 PGE-CPUC_DR-                   8/10/18 Response to CPUC’s October 2017
 071918_Maacama_Q05             Wildfire Data Request
 PGE-CPUC_DR-                   8/24/18 Response to CPUC’s October 2017
 071918_Maacama_Q01             Wildfire Data Request
 PGE-CPUC_DR-                   8/24/18 Response to CPUC’s October 2017
 072718_Maacama_Q02             Wildfire Data Request
 PGE-CPUC_DR-                   8/24/18 Response to CPUC’s October 2017
 071918_Maacama_Q03             Wildfire Data Request
 PGE-CPUC_DR-                   8/3/18 Response to CPUC’s October 2017
 071918_Maacama_Q06             Wildfire Data Request
 PGE-CPUC_00011183; PGE-        CEMA Vegetation Management Patrol Records
 CPUC_00011388; PGE-
 CPUC_00011986; PGE-
 CPUC_00011471; PGE-
 CPUC_00019549; PGE-
 CPUC_00019550
 PGE-CPUC 00020776              EC Tag #113702890 (completed 10/10/17)
 ; PGE-CPUC_00019589; PGE-      Electric Maintenance Overhead Inspection
 CPUC_00019679; PGE-            Records
 CPUC_00019715; PGE-
 CPUC_00019740;PGE-
 CPUC_00019778; PGE-
 CPUC_00019790; PGE-
 CPUC_00019834 PGE-
 CPUC_00019913;
 PGE-CPUC_00019801; PGE-        Electric Maintenance Overhead Patrol Records
 CPUC_00019804; PGE-
 CPUC_00019921; PGE-
 CPUC_00019923; PGE-
 CPUC_00019935
 PGE-CPUC_00020608; PGE-        Event data for Line Recloser 4994 and Line
 CPUC_00020609                  Recloser 4522
 PGE-CPUC_00020610–PGE-         Fulton 1102 Circuit Breaker settings
 CPUC_00020734



                                  8
Case 3:14-cr-00175-WHA Document 956-39 Filed 12/31/18 Page 10 of 10



Source                                 Brief Description
Geyserville Fire Report 2017.10.08 -   Geyserville Fire Department Record
Incident 17-477.
Geyserville Fire Report 2017.10.08 -   Geyserville Fire Department Record
Incident 17-490
PGE-CPUC_00015697                      ILIS Outage Report XX-XXXXXXX
PGE-CPUC_00019587                      Infrared Inspection Record
PGE-CPUC_00019579; PGE-                Intrusive Pole Inspection Records
CPUC_00019583
PGE-NBF-0000000092                     Maacama Factual Summary
PGE-CPUC_DR-                           Response to CPUC’s October 2017 Wildfire
10192018_Maacama-Youngs_Q02            Data Request
PGE-CPUC_DR-                           Response to CPUC’s October 2017 Wildfire
10192018_Maacama-Youngs_Q03            Data Request
PGE-CPUC_DR-                           Response to CPUC’s October 2017 Wildfire
10192018_Maacama-Youngs_Q04            Data Request
PGE-CPUC_00019563; PGE-                Vegetation Management Routine Inspection
CPUC_00019552; PGE-                    Records
CPUC_00019566
PGE-CPUC_00019567; PGE-                Vegetation Management Work Requests
CPUC_00019568; PGE-
CPUC_00019569; PGE-
CPUC_00019570; PGE-
CPUC_00019572




                                         9
